Citation Nr: 1433372	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  04-43 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of cold injuries of the upper and lower extremities. 

2.  Entitlement to service connection for peripheral vascular disease of the upper and lower extremities secondary to cold injuries. 

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities as secondary to cold injuries. 

4.  Entitlement to service connection for headaches secondary to cold injuries. 

5.  Entitlement to service connection for vertigo with dizziness and nausea secondary to cold injuries.

6.  Entitlement to service connection for tinea pedis secondary to cold injuries. 

7.  Entitlement to service connection for onychomycosis secondary to cold injuries. 

8.  Entitlement to service connection for sinusitis also claimed as allergic rhinitis to include as secondary to cold injuries.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION


The Veteran served on active duty from October 1954 to October 1957.  He also served in the Texas Army National Guard from January 1979 to May 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions, dated in October 2001 and in November 2004 of a Department of Veterans' Affairs (VA), Regional Office (RO).

In July 2009, April 2011, and December 2012, the Board remanded the claims for further development.  

In February 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.  

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.


FINDINGS OF FACT

1.  The competent probative evidence does not establish residuals of cold injury of the upper and lower extremities related to service, to include cold exposure.  

2.  The competent probative evidence does not establish peripheral vascular disease of the upper and lower extremities related to service, to include cold exposure.  

3.  The competent probative evidence does not establish peripheral neuropathy of the upper and lower extremities related to service, to include cold exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cold injury residuals of the upper and lower extremities are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for peripheral vascular disease of the upper and lower extremities are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  The criteria for service connection for peripheral neuropathy of the upper and lower extremities are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in February 2004, August 2009, March 2010, September 2010, April 2011, January 2013, and May 2013 satisfied the duty to notify provisions.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a May 2013 supplemental statement of the case.  

A May 2013 Formal Finding of Unavailability reflects the Veteran's active duty service medical and personnel records have been destroyed by a fire and cannot be reconstructed.  All efforts to obtain the records have been exhausted and further attempts would be an effort in futility.  Some of his National Guard records have been obtained.  The Veteran's VA medical treatment records and private treatment records have also been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in April 2008, December 2008, and October 2010 and a VHA opinion was obtained in February 2014; the record does not reflect that these examinations/opinions were inadequate for rating purposes.  The rationale for the VHA opinion is based on objective findings, reliable principles, and sound reasoning.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The Veteran seeks service connection for residuals of cold injuries of the upper and lower extremities, peripheral vascular disease of the upper and lower extremities secondary to cold exposure, and peripheral neuropathy of the upper and lower extremities, secondary to cold exposure.  He asserts that, while stationed in South Korea during the winter between 1955 and 1956, he was exposed to extreme cold and suffered cold injuries.  

For the period of active duty, the Veteran served in the 3rd Engineer Battalion in Korea during the winter of 1955 and 1956 and the winter of 1956 and 1957.
There has been no assertion that cold injuries were incurred in combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are not for application.  

Although his active duty service medical and personnel records have been destroyed by a fire and cannot be reconstructed, the Veteran has reported that he did not seek treatment for symptoms associated with cold exposure/injury during service.  Nevertheless, a July 2012 statement from a representative of the National Oceanic and Atmospheric Administration reflects that temperature data showed the minimum temperature in January 1955 was -12.6 ºF near the demilitarized zone (DMZ), in February 1956 the minimum temperature was -11º F south of Seoul, and in January 1957 the minimum temperature was -9.9º F near the DMZ.  

The February 2014 VHA opinion notes that cold or frozen feet was a common problem during the Korean War era and that many soldiers had gotten frozen feet as a result of the cold exposure; however, as reflected in the December 2008 VA cold injury protocol examination report, not everyone who served in Korea during the relevant period suffered cold injury or residuals thereof.  

Although the April 2008 VA neurological examination report reflects an opinion that it is at least as likely as not that the Veteran's peripheral neuropathy is related to prior cold injury in Korea, the report of examination notes the Veteran did not recall any associated swelling or discoloration in association with numbness and tingling of the hands and feet during service.  The October 2010 VA injury protocol examiner specifically determined that the chronological facts did not show any subclinical cold injury residuals.  Rather, the onset of tingling of hands preceding a diagnosis of diabetes mellitus was noted to be consistent with the Veteran's presentation of peripheral neuropathy associated with his diabetes some years prior to the formal diagnosis of diabetes mellitus.  The Veteran's diabetes mellitus is not service connected.  

Even assuming the Veteran was exposed to extreme cold during service in Korea, both the April 2008 and December 2008 VA cold injury protocol examiners, along with the October 2010, VA vascular examiner concluded that an opinion with respect to cold injury residuals could not be provided without resort to speculation and conjecture in the absence of current objective evidence of prior cold injury.  

To the extent that a November 2003 private medical record attributes cold weather injuries to service in Korea, the Board finds the opinion is not supported by an adequate rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  The opinion does not reflect a diagnosis of peripheral vascular disease or peripheral neuropathy, fails to address the remarkable gap between service and the initial documented manifestations, and no clinical findings were reported in support of the opinion.

Consistent with the April 2008 and December 2008 VA cold injury protocol opinions and the 2010 opinion is the February 2014 VHA opinion noting that the Veteran did not seek contemporaneous treatment, or at any time until he became diabetic and developed neuropathy.  The VHA opinion reflects it is assumed that if the cold had injured his nerves, he would have started having symptoms right away, not initially many years later.  

Although lay evidence may establish the existence of a current disability capable of lay observation, and to the extent that the Veteran has attempted to establish a continuity of symptoms for any chronic disease under 3.309(a) based on lay statements, the Board finds such attempt to be inconsistent with the more probative contemporaneous record, to include the Texas National Guard examinations in January 1979 and in April 1983, in which there was no history or finding of peripheral vascular disease or peripheral neuropathy of the upper and lower extremities noted, but also the gap between separation and the initial documented complaints with respect to relevant chronic diseases included under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Although symptoms, not treatment, are the essence of any evidence of continuity of symptomatology, the initial reference to peripheral vascular disease and peripheral neuropathy is in October 2003, decades after service.  

The theories of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), do not apply to diseases not listed as a chronic disease under 38 C.F.R. § 3.309.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases, 38 C.F.R. § 3.309(a)). 

The VHA opinion further reflects that cold injury producing peripheral neuropathy was almost unheard of, whereas 50 percent or more of diabetics were reported to have peripheral neuropathy.  The opinion specifically concludes that although the Veteran has neuropathy, it is not a result of cold exposure in Korea.  Practically nothing related to the problem of cold feet and peripheral neuropathy in literature was reported, and the usual listed causes of neuropathy were noted to never include cold injury.  The VHA opinion concludes that it was far less than likely, maybe in the range of 1 to 2 percent, that any of the Veteran's relevant symptoms were related to active service.  

In reaching a determination the Board has accorded very significant probative value to the February 2014 VHA opinion.  The opinion is consistent with, not only the most contemporaneous evidence available, but also the April 2008 and December 2008 VA cold injury protocol opinions and the 2010 opinion.  Such is far more probative than the Veteran's remote lay assertions.  

In consideration of this evidence, the Board finds that the preponderance of the evidence is against these three claims and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Therefore, service connection for residuals of cold injuries of the upper and lower extremities, peripheral vascular disease of the upper and lower extremities, and peripheral neuropathy of the upper and lower extremities, is not warranted.  



ORDER

Service connection of residuals of cold injuries of the upper and lower extremities is denied.  

Service connection for peripheral vascular disease of the upper and lower extremities secondary to cold injuries is denied.  

Service connection for peripheral neuropathy of the upper and lower extremities as secondary to cold injuries is denied.  


REMAND

In October 2002, the Veteran asserted that headaches, vertigo with dizziness and nausea, and sinusitis, also claimed as allergic rhinitis, are secondary to service-connected hearing loss and/or tinnitus.  The Veteran is to be afforded a VA examination for an etiological opinion.  

In addition, in view of the state of the record, the Veteran is to be afforded a VA examination with respect to the nature and etiology of diagnosed tinea pedis and onychomycosis.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to address the claimed headache, vertigo with dizziness and nausea, and sinusitis.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that headaches, vertigo with dizziness and nausea, or sinusitis is related to his active service, including cold exposure, or is caused by or aggravated by service-connected hearing loss and tinnitus.  

The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

2.  Also, schedule the Veteran for a VA examination by an appropriate medical professional to address the claimed tinea pedis and onychomycosis.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that tinea pedis or onychomycosis is related to his active service, to include cold exposure.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


